Citation Nr: 1109364	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-05 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for migraine headaches.  


REPRESENTATION

Veteran represented by:	Utah Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Mac, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty for training from October 2002 to March 2003 and on active duty from September 2004 to October 2005.  The Veteran also has additional Army Reserve service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in October 2007, of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.   

In October 2009, the Veteran withdrew her request for a hearing before the Board.  

In November 2009, the Board remanded the claim for further development.  As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In September 2010, the VA Medical Center in Salt Lake City, Utah, indicated that the Veteran wanted to withdraw her appeal.  That same month, the RO sent a letter to the Veteran asking for clarification on whether she was withdrawing her claim.  The Veteran did not reply.  As neither the Veteran nor her representative in writing withdrew the claim of service connection for migraine headaches, the claim remains in appellate status.  38 C.F.R. § 20.204.  


REMAND

In November 2009, the Board remanded the claim for further evidentiary development.  

The additional records show that the Veteran was discharged from the Army Reserve in July 2008 because of a physical condition, but the report of the Medical Evaluation Board has not yet been obtained.  


VA will make as many requests as are necessary to obtain relevant records from a Federal department unless the records sought do not exist or that further efforts to obtain the records would be futile.  38 C.F.R. § 3.159(c)(2).

Further, in the remand in November 2009, the Board requested a medical opinion on the question of whether the Veteran's preexisting migraine headaches were aggravated by service.  Subsequently a VA examination was scheduled, for which the Veteran did not report, however the VA opinion which the Board requested was not obtained.  Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directive.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appropriate custodian of records of the Army Reserve, including records of the 155th Postal Company at Fort Douglas, Utah, for the report of the Veteran's Medical Evaluation Board, resulting in her discharge from the Reserve in 2008.  If the record does not exist or that further efforts to obtain the record would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  Arrange to have the Veteran's file reviewed by the VA examiner, who conducted the VA examination in September 2007, or if the VA examiner is unavailable, ask a different VA examiner to express an opinion on the following:








Considering accepted medical principles, pertaining to the history, manifestations, clinical course, and character of migraine headache: 

Whether the preexisting migraine headaches were aggravated by service, that is, was there a permanent increase in severity, that is, a worsening of the underlying condition not due to the natural progress of the condition as contrasted to a temporary worsening of symptoms?  

In formulating the opinion, the VA examiner is asked to comment on the clinical significance that:

On active duty for training on January 15, 2003, the Veteran complained of a right temporal headache of 13 days' duration and the impression was cluster headache; on January 29, 2003, the Veteran complained of migraine headache in the right temporal area and history included migraine, but the assessment was headache due to dehydration.

In November 2003 and July 2004, while in Reserve status, the Veteran was given medication for migraine.  It was noted that migraine was common with a menstrual cycle.  

In April 2005, while on active duty, the Veteran was taking medication more often for migraine associated with her menstrual cycle and running.  In September 2005, it was noted that the Veteran's headaches increased in frequency while deployed to Iraq. 

In November and in December 2005 and in March 2007, while in Reserve status, the impression was migraine and the Veteran was prescribed medication.  

3. After the above development is completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


